Bleckley, Judge.
The words imputed a felony to Perkins as principal in the first degree, and to Martin as principal in the second degree: Code, sections 4305, 4309, 4378, 4382, 4712. That being so, they were actionable, per se: Ibid., section 2977, at the instance of either. We can have no reasonable doubt that the utterer of such words would mean to produce the impression on his hearers that Perkins had attempted to burn the speaker’s dwelling house, and that Martin was his accomplice iu the evil deed. And we think his hearers, most or all of them, would so understand him. They would recognize that as the fair and natural import of his language.
Judgment reversed.